Notice of Pre-AIA  or AIA  Status
 	The present application 16/685,562, filed on 11/15/2019 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
DETAILED ACTION
Claims 1-3,5,7-10,12,14-17,19 are allowed in this application.
Examiner acknowledges applicant’s amendment filed on 2/8/2022
Drawings
The Drawings filed on 11/15/2019 are acceptable for examination purpose.

35 USC § 101
In view of applicant’s amendment, remarks (filed on 2/8/2022), the rejection under 35 USC § 101 as set forth in the previous office action is hereby withdrawn.






Interview:
On 2/17/2022, a telephone call was made to applicant's Attorney Nicholas C. Russell Reg No. 68,922 discussed examiner’s amendment to claims 1,5,8,12,15,19 cancel claims 4,6,11,13,18,20.  The attorney agreed with the Examiner's proposal, and authorization has given for an Examiner's Amendment. 
 	Total allowed claims: 1-3,5,7-10,12,14-17,19

EXAMINER’S AMENDMENT
 	           An Examiner’s amendment to the record appears below:  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
        Authorization for this examiner’s amendment was given in a telephone interview with Attorney Nicholas C. Russell Reg No. 68,922 on 2/17/2022.

AMENDMENTS TO THE CLAIMS:
This listing of claims will replace all prior versions, and listings, of claims in the application:





	at least one memory device with computer-readable program code stored thereon;
	at least one communication device;
	at least one processing device operatively coupled to the at least one memory device and the at least one communication device, wherein executing the computer-readable program code is configured to cause the at least one processing device to:
	receive a request from a user via a user device to launch a downgrade tool;  
transmit a request for authentication information from the user;
perform a pre-validation check prior to performing a backup of a target device database comprising: 
verifying a password for the user and determine if the user is authorized to perform the downgrade on the target device; 
verifying drive mappings on the target device to determine a valid storage configuration on the target device; and
performing a test of a remote connection between the user device and the target device; 
	receive the authentication information from the user via the user device and authenticate the user to access the downgrade tool on the user device; 
	generate a connection between the user device and a target device, wherein the target device hosts a database to be downgraded; 
the backup of the target device database and transmit the backup to the user device; 
	receive information for the target device and the database and automatically detect a database version and a server version;
based on the database version and server version detected, generate multiple server scripts for downgrade of the target device database; 
	execute the generated server scripts to downgrade the target device database; 
execute a post-task operation, wherein the post-take operation comprises performing a restore operation and re-applying original settings of relational database components from a relational database server to update database operating system server registry settings; and 
	generate a database discovery report, wherein the database discovery report comprises a complete edition and version of all relational database server components and services installed on the target device. 

2.	(Original) The system of claim 1, wherein the user device is connected to the target device via a remote desktop portal.  

3.	(Original) The system of claim 1, wherein the multiple server scripts are stored on a desktop of the user device and the one or more server scripts are executed on the target device using a command line interface.



5. 	(Currently Amended) The system of claim 1, wherein the system is configured to transmit an option to the user device to generate an additional database discovery report for the target device without performing a database downgrade by using an ancillary downgrade tool.  

6. 	(Canceled). 

7. 	(Original) The system of claim 1, wherein each of the multiple server scripts are executed one-by-one in a specific chronological order. 

8.	(Currently Amended) A computer program product for automating a software version downgrade of a database management system, the computer program product comprising a non-transitory computer-readable storage medium having computer-executable instructions to:
receive a request from a user via a user device to launch a downgrade tool;
transmit a request for authentication information from the user;
perform a pre-validation check prior to performing a backup of a target device database comprising: 
verifying a password for the user and determine if the user is authorized to perform the downgrade on the target device; 
verifying drive mappings on the target device to determine a valid storage configuration on the target device; and
performing a test of a remote connection between the user device and the target device; 
receive the authentication information from the user via the user device and authenticate the user to access the downgrade tool on the user device; 
	generate a connection between the user device and a target device, wherein the target device hosts a database to be downgraded; 
	generate [[a]]the backup of the target device database and transmit the backup to the user device; 
	receive information for the target device and the database and automatically detect a database version and a server version;
based on the database version and server version detected, generate multiple server scripts for downgrade of the target device database; 
execute the generated server scripts to downgrade the target device database; 
execute a post-task operation, wherein the post-take operation comprises performing a restore operation and re-applying original settings of relational database components from a relational database server to update database operating system server registry settings; and 
	generate a database discovery report, wherein the database discovery report comprises a complete edition and version of all relational database server components and services installed on the target device. 



10.	(Original) The computer program product of claim 8, wherein the multiple server scripts are stored on a desktop of the user device and the one or more server scripts are executed on the target device using a command line interface.

11. 	(Canceled).  

12. 	(Currently Amended) The computer program product of claim 8, wherein the system is configured to transmit an option to the user device to generate an additional database discovery report for the target device without performing a database downgrade by using an ancillary downgrade tool.  

13. 	(Canceled). 

14. 	(Original) The computer program product of claim 8, wherein each of the multiple server scripts are executed one-by-one in a specific chronological order.

15.	(Currently Amended) A computer implemented method for automating a software version downgrade of a database management system, the computer implemented method comprising:
receiving a request from a user via a user device to launch a downgrade tool;

performing a pre-validation check prior to performing a backup of a target device database comprising: 
verifying a password for the user and determine if the user is authorized to perform the downgrade on the target device; 
verifying drive mappings on the target device to determine a valid storage configuration on the target device; and
performing a test of a remote connection between the user device and the target device; 
	receiving the authentication information from the user via the user device and authenticate the user to access the downgrade tool on the user device; 
	generating a connection between the user device and a target device, wherein the target device hosts a database to be downgraded; 
	generating [[a]]the backup of the target device database and transmitting the backup to the user device; 
	receiving information for the target device and the database and automatically detecting a database version and a server version;
based on the database version and server version detected, generating multiple server scripts for downgrade of the target device database; 
executing the generated server scripts to downgrade the target device database; 
executing a post-task operation, wherein the post-take operation comprises performing a restore operation and re-applying original settings of relational database 
	generating a database discovery report, wherein the database discovery report comprises a complete edition and version of all relational database server components and services installed on the target device. 

16.	(Original) The computer implemented method of claim 15, wherein the user device is connected to the target device via a remote desktop portal.  

17.	(Original) The computer implemented method of claim 15, wherein the multiple server scripts are stored on a desktop of the user device and the one or more server scripts are executed on the target device using a command line interface.

18. 	(Canceled).  

19. 	(Currently Amended) The computer implemented method of claim 15, wherein the system is configured to transmit an option to the user device to generate an additional database discovery report for the target device without performing a database downgrade by using an ancillary downgrade tool.  

20. 	(Canceled).


Reasons for Allowance

 	Claims 1-3,5,7-10,12,14-17,19 are allowed.
	The following is an examiner’s statement of reasons:

 	Under the broadest reasonable interpretation of the claimed limitation which is consistence with the Applicant’s specification.   In view of applicant’s amendment to the claims, remarks filed on 2/8/2022, further examiner’s amendment to claims 1,5,8,12,15,19 cancel claims 4,6,11,13,18,20,  the prior art of Vidal et al.,
U.S. Pub. No. 2012/0079471, Marsh , U.S. Pub. No. 2008/03 13186 , German et al.,
U.S. Pub. No. 2013/0067229  do not disclose, make obvious or otherwise suggest the structure of applicant’s
“perform a pre-validation check prior to performing a backup of a target device database comprising: 
verifying a password for the user and determine if the user is authorized to perform the downgrade on the target device; 
verifying drive mappings on the target device to determine a valid storage configuration on the target device
 	execute a post-task operation, wherein the post-take operation comprises performing a restore operation and re-applying original settings of relational database components from a relational database server to update database operating system server registry settings; and 
	generate a database discovery report, wherein the database discovery report comprises a complete edition and version of all relational database server components and services installed on the target device”, in claim 1,8,15


 	These features, together with the other limitations of the independent claims     are novel and non-obvious over the prior art of record. The dependent claims 2-3,5,7,9-10,12,14,16-17,19 being definite, enabled by the specification, and further limiting to the independent claims are also allowable.



















 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)


/Srirama Channavajjala/Primary Examiner, Art Unit 2154